ORDER
IT IS ORDERED that the above captioned disciplinary proceeding pending be and hereby be dismissed as moot, in light before this court’s action this day in In re: C. Scott Reis, 00-B-3299.
All costs and expenses in this matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of the finality of this court’s judgment until paid.
/s/ Pascal F. Calogero, Jr. Justice, Supreme Court of Louisiana
hPER CURIAM.
The Office of Disciplinary Counsel (“ODC”) brought formal charges against respondent involving serious allegations of misconduct. After proceedings, the hearing committee recommended suspension for a period of two years followed by a one year period of monitored probation, but the disciplinary board filed a recommendation in this court, under docket number 00-B-2902, recommending respondent be disbarred from the practice of law. Respondent objected to the recommendation, *426and the matter was scheduled for oral argument on the court’s docket.
On December 4, 2000, respondent and the ODC filed a joint petition under docket number 00-B-3299 seeking to allow respondent to voluntarily and permanently resign from the practice of law. The parties noted that in addition to the charges currently pending before this court in 00-B-2902, the ODC has filed additional formal charges against respondent. The petition further alleged that respondent has been diagnosed with permanent heart valve damage and pulmonary hypertension. In light of his medical condition, and further in light of the “extreme stress” of the ongoing litigation between respondent and the ODC involving his alleged professional misconduct, respondent indicated he wished to tender his permanent, voluntary resignation from the Louisiana State Bar Association, with the condition that he not seek readmission to the practice of law in Louisiana or engage in the practice of law in any other state.
| ^Having considered respondent’s petition and the record of this matter, it is the judgment of this court that the petition of C. Scott Reis for voluntary permanent resignation from the Louisiana State Bar Association in lieu of further disciplinary proceedings is hereby accepted with the condition that he not seek readmission in this state or engage in the practice of law in any other state. In light of our action, it is ordered that the disciplinary proceeding pending in 00-B-2902 be and hereby is dismissed as moot.